DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Roeske (U.S. Patent Number 7,000,444, cited in IDS) in view of O-Oka (U.S. Patent Application Publication Number 2007/0144289, cited in IDS), was presented and discussed in the previous Office Action.
O-Oka teaches a process for providing a gear (abstract), the process comprising: without machining near net-shaped gear tooth, forming a coined gear by cold working a machined forging in a coining die to induce plastic flow in the near net-shaped gear teeth and form net-shaped gear teeth that conform to a desired tooth profile with a desired degree of accuracy, wherein each of the net-shaped gear teeth have a pair of flanks, and wherein the desired tooth profile includes a contour of the flanks of the net-shaped gear teeth (figure 13, ‘coining’; page 4, paragraph 81). However, O-Oka teaches that the coining is limited to the chamfered portions of the gear teeth, rather than the entirety of the gear teeth, such that the coining die does not come into contact with the non-chamfered portions of the tooth flank and tooth tip lands (figure 2, elements 121, 1231, and 131 being the ‘chamfered portions,’ element 12 being the ‘non-chamfered tooth flank,’ and element 13 being the ‘non-chamfered tooth tip land’; pages 4 – 5, paragraphs 81 – 83).
Shimomura (U.S. Patent Number 7,337,647, cited in IDS), also teaches a process for providing a gear (abstract), the process comprising: without machining near net-shaped gear tooth, forming a coined gear by cold working a forging in a coining die to induce plastic flow in the near net-shaped gear teeth and form net-shaped gear teeth that conform to a desired tooth profile with a desired degree of accuracy, wherein each of the net-shaped gear teeth have a pair of flanks, and wherein the desired tooth profile includes a contour of the flanks of the net-shaped gear teeth, wherein the coning die contacts each of the net-shaped spiral bevel gear teeth over an entirety of the desired tooth profile of each of the net-shaped spiral bevel gear teeth (figures 3f and 4d, column 6, lines 59 – 61 and column 7, lines 6 – 10). However, Shimomura expressly teaches that a second side of the coined gear is further machined to a predetermined distance from a portion of the near net-shaped spiral bevel gear tooth to form a machined forging (column 7, lines 10 – 14). Examiner notes that Shimomura teaches that this machining is performed after the coining, rather than prior to the coining (column 7, lines 6 – 14), as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726